           Case 2:17-cv-01413-JCM-PAL Document 49 Filed 05/29/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                Case No. 2:17-cv-01413-JCM-PAL
6
           Petitioner,
7                                                     ORDER GRANTING
           v.                                         MOTION FOR EXTENSION OF TIME
8                                                     (ECF NO. 48)
9     BRIAN WILLIAMS, et al.,
10         Respondents.
11

12

13          In this habeas corpus action, after a 45-day extension of time and a 33-day
14   extension of time, the respondents were due to respond to the petitioner’s second
15   amended habeas petition by May 26, 2020. See Order entered October 18, 2019 (ECF
16   No. 41); Notice filed December 9, 2019 (ECF No. 42); Order entered March 18, 2020
17   (ECF No. 45); Order entered April 20, 2020 (ECF No. 47).
18          On May 26, 2020, Respondents filed a motion for a third extension of time (ECF
19   No. 48), requesting a 45-day extension of time, to July 10, 2020, to file their response.
20   Respondents’ counsel states that the extension of time is necessary because of delays
21   caused by the COVID-19 pandemic. The petitioner does not oppose the motion for
22   extension of time.
23          The Court finds that Respondents’ motion for extension of time is made in good
24   faith and not solely for the purpose of delay, and that there is good cause for the
25   extension of time requested.
26          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
27   (ECF No. 48) is GRANTED. Respondents will have until and including July 10, 2020, to
28   file their response to the second amended habeas petition.
                                                  1
               Case 2:17-cv-01413-JCM-PAL Document 49 Filed 05/29/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

3    effect.

4

5                    May 29,
               DATED THIS ___2020.
                              day of ______________________, 2020.
6

7

8                                                     JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
